          Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 1 of 11




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF FLORIDA


                                               CIVIL COMPLAINT


       Brandon Ricardo Smith

   (Write the full name of each Plaintiff
  who is filing this complaint. If the
   names of all the plaintiffs cannot fit
   in the space above, please write
    "see attached" in the space and
  attach an additional page with the
  full list of names.)


  v.                                                    Case No.: / ·.   aoe-✓ Ib       ;r fttJ / i ,..1
                                                         (To be filled in by the Clerk's Office)

Campus Lodge Gainesville,
                                                              _J,.-y Trial Requested?
 Coastal Ridge Real Estate,                                   V'YES • NO


  (Write the full name of each Defendant
  who is being sued. If the names of all
  the Defendants cannot fit in the space
  above, please write "see attached" in
  the space and attach an additional
  page with the full list of names.)
  - - - - - - - - - - - - - -I




                                                                                        ~      -l1w.JOl
                                                                                            O¼-•  r,,...     . . l""
                                                                                                         , l'C,   IU.
                                                                                            09 0Nl.:l 305fl ·.
  NDFL Pro Se I (Rev. 12/16) Civil Complaint                                                                  l?~
  ClerkAdmin/Official/Forms
       Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 2 of 11




I. PARTIES TO THIS COMPLAINT

      A. Plaintiff(s)

                                    Brandon
              1. Plaintiffs Name: - -       Ricardo Smith
                                      ---------------

                  Address:              2800 SW Williston Road, Unit 816


                   City, State, and Zip Code:           Gainesville, FL 32608
                 Telephone: _ _ _ _ _ _ (Home)                   954-815-1220         (Cell)

              2. Plaintiffs Name: - - - - - - - - - - - - - - - - -

                  Address: - - - - - - - - - - - - - - - - - - - -



                  City, State, and Zip Code: _ _ _ _ _ _ _ _ _ _ _ _ __

                 Telephone: _ _ _ _ _ _ _ (Home) _ _ _ _ _ _ _ _ (Cell)

                 (Provide this information for any additional Plaintiffs in this case by

                 attaching an additional page as needed.)

      B. Defendant( s)

            1. Defendant's Name:                    Campus Lodge Gainesville
                                                 --------"'-----=----------

                  Name ofEmployer (if relevant): _ _ _ _ _ _ _ _ _ _ __

                  Address:                   2800 SW Williston Road


                   City, State, and Zip Code:           Gainesville, FL 32608

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint                                                 2
ClerkAdmin/Official/Forms
       Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 3 of 11




            2. Defendant's Name: _ _C_o_a_s_t_al_R_id___.g....,_e_R_e_a_l_E_s_t_at_e___

                  Name of Employer (if relevant) : _ _ _ _ _ _ _ _ _ _ _ __

                  Address:             80 E. Rich Street, Suite 120


                  City, State, and Zip Code:       Columbus, OH 43215
            3. Defendant' s Name: - - - - - - - - - - - - - - - - - - -

                  Name ofEmployer (if relevant) : _ _ _ _ _ _ _ _ _ _ _ _ __

                  Address: - - - - - - - - - - - - - - - - - - - - - -



                  City, State, and Zip Code: _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   (Provide this information for any additional Defendants in this case by

                  attaching additional pages as needed.)


II. BASIS FOR JURISDICTION

       Federal courts have limited jurisdiction. Generally, only two types of cases

       may be heard in federal court: (1) a case involving a federal question or (2)

       case involving diversity of citizenship of the parties. A "federal question"

       case arises under the United States Constitution or federal laws or treaties. 28

       U.S.C . § 1331. A "diversity" case means a citizen of one State sues a citizen

       of another State or nation. No defendant may be a citizen of the same State as

        any Plaintiff in a diversity case, and the amount in controversy must be more

NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/Oflicial/Forms
                                                                                             3
        Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 4 of 11




        than $75,000. 28 U.S.C. § 1332.


        What is the basis for federal court jurisdiction? (check all that apply)

       VF ederal Question                     • Diversity of Citizenship


        Fill out the paragraphs in this section that apply to this case.

        A. If the Basis for Jurisdiction Is a Federal Question:

                List the specific federal statutes, federal treaties, and/or provisions of the

                United States Constitution that are at issue in this case: - - - - - -

                  Title VIII of the Civil Rights Act of 1968,
                  (Fair Housing Act)



        B. If the Basis for Jurisdiction is Diversity of Citizenship:

                1. Plaintiff( s)

                      a. Plaintiff is an individual and a citizen of: - - - -- - - - -

                      b. If any Plaintiff is a business or corporation, list the State where the

                             business is incorporated _ _ _ _ _ __ or has its principal

                             place of business: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                             (Note: Businesses/Corporations must be represented by counsel.


NDFL Pro Se 1 (Rev. 12/16) Civil Complaint
Clerk.Admin/Official/Forms                                                                       4
       Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 5 of 11




                            Attach additional page to provide this information for additional

                            Plaintiffs.)

               2. Defendant(s)

                      a. If the Defendant is an individual, identify their citizenship below.

                            1. Defendant (name)

                                  is a citizen of (State)

                            2. Defendant (name)

                                  is a citizen of (State)

                            3. Defendant (name)

                                  is a citizen of (State)

                      b. If the Defendant is a corporation or business, list the state of

                            incorporation or principal place of business below.

                            1. Defendant (name) - - - - - - - - - - - - - - - - -

                                  State of Incorporation is _ _ _ _ _ _ _ _ _ _ _ _ __

                                  or Principal Place of Business is _ _ _ _ _ _ _ _ _ _ __

                         2. Defendant (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                               State of Incorporation is _ _ _ _ _ _ _ _ _ _ _ _ _ __

                               or Principal Place of Business is _ _ _ _ _ _ _ _ _ _ __

                               (Attach additional page if necessary to list all Defendants.)

                         3. Have you previously been involved in litigation with one or more


NDFL Pro Se 1 (Rev. 12116) Civil Complaint
ClerkAdmin/Official/Forms
                                                                                                5
        Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 6 of 11




                                of the named Defendants?

                                • Yes        • No

                                If yes, identify prior case#: - - - - - - - Date: - - - - -

                                Court:

                                Defendant: - - - - - - - - - - - - - - -- - - --

                                Judge: - - - - - - - - - - - - - - - - -- - - -

                                Result: - - - - - - - -- -- - - - - - - - - --


III. STATEMENT OF CLAIM

         Write a short and plain statement of your claim.                Do not make legal

         arguments or quote from cases. State the facts which show what happened,

         as well as where and when it happened. State how each Defendant was

         involved and explain what a Defendant did or did not do; identify how each

         Defendant caused you harm or violated federal law. Write each statement in

         numbered paragraphs, limited as far as practicable to a single event or

         incident. If more than one claim is asserted, number each claim, and ensure

         that a short and plain statement of facts supporting each claim is included in

         the facts alleged. Attach no more than two (2) additional pages to state your

         claim.




NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/Official/Fonns                                                                 6
       Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 7 of 11




IV. RELIEF REQUESTED

         State briefly and precisely what damages or other relief the plaintiff asks the

         court to order. Do not make legal arguments. Include any basis for claiming

         that the wrongs alleged are continuing at the present time.        Include the

         amounts of any actual damages claimed for the acts alleged and the basis for

         these amounts. Include any punitive or exemplary damages claimed, the

         amounts, and the reasons you claim you are entitled to actual or punitive

         money damages. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 V. CERTIFICATION

       As required by Federal Rule of Civil Procedure 11, I certify by signing below

       that to the best of my know ledge, information, and belief, this complaint: (1)

        is not being presented for an improper purpose, such as to harass, cause

        unnecessary delay, or needlessly increase the cost of litigation; (2) is

        supported by existing law or by a non-frivolous argument for extending,


NDFL Pro Se I (Rev. I 2/16) Civil Complaint
ClerkAdmin/Official/Forrns
                                                                                       7
       Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 8 of 11




        modifying, or reversmg existing law; (3) the factual contentions have

        evidentiary support or, will likely have evidentiary support after a reasonable

        opportunity for further investigation or discovery ; and (4) the complaint

        otherwise complies with the requirements of Rule 11.


       I agree to timely notify the Clerk' s Office if there is any change to my

       mailing address. I understand that my failure to keep a current address on file

       with the Clerk' s Office may result in the dismissal of my case.


       Date:        7/27 /20 Plaintiffs Signature: __     ______5~__. ___
                                                          6-
         Printed Name of Plaintiff:   Brandon Ricardo Smith
         Address:             2800 SW Williston Road, Unit 816
                                Gainesville, FL 32608
         E-Mail Address:                     bransmith3 0 5@gmail.com
         Telephone Number:                       954-815-1220
           (Additional signature pages must be attached if there is more than one

         Plaintiff.)




NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/Official/Forms
                                                                                      8
    Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 9 of 11




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA


                                      CIVIL COMPLAINT



III. STATEMENT OF CLAIM

   Write a short and plain statement of your claim. Do not make legal arguments or quote from

cases. State the facts which show what happened, as well as where and when it happened. State

how each Defendant was involved and explain what a Defendant did or did not do; identify how

each Defendant caused you harm or violated federal law. Write each statement in numbered

paragraphs, limited as far as practicable to a single event or incident. If more than one claim is

asserted, number each claim, and ensure that a short and plain statement of facts supporting each

claim is included in the facts alleged. Attach no more than two (2) additional pages to state your

claim.

    1. During my apartment tenancy and lease term; with Campus Lodge Gainesville

         (Apartment Complex) and Coastal Ridge Real Estate (Property Owner). I was racially

         discriminated against by both Defendants, as a Black man (African American). Campus

         Lodge Gainesville and Coastal Ridge Real Estate, racially discriminated against me by

         setting different terms, conditions, and/or privileges for rental of a dwelling unit for me;

         than other nonblack races were given .. As a Black man, Campus Lodge Gainesville and

         Coastal Ridge Real Estate charged me $615 per month, per room for a 2x2 unit - to

         lease my current apartment from August 1, 2020 to July 31 , 2021 . Totaling my rent

         $1 ,230.
    Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 10 of 11




   2. I personally spoke with a few other tenants of different races, who all live at Campus

       Lodge Gainesville as well -    which were Asian, White, Hispanic, etc. and those tenants

       told me their rental rates wasn 't $615 per month, per room; instead they signed leases to

       pay approximately $30 to $40 cheaper than my rent; for Fall 2020/2021 lease term ..

       Majority of those nonblack tenants of different races even told me they signed new lease

       agreements -    from August 2020 to July 2021 , for only $574 per month; per room for a

       2x2 unit.. Those Asian, White, Hispanic, and other races of tenants are paying $41 lesser

       than what I signed for. As a Black man, my race was the cause of this housing

       discrimination. In which both, Campus Lodge Gainesville & Coastal Ridge Real Estate

       violated Title VIII of the Civil Rights Act of 1968, Fair Housing Act.



IV. RELIEF REQUESTED


   State briefly and precisely what damages or other relief the plaintiff asks the court to order.

Do not make legal arguments. Include any basis for claiming that the wrongs alleged are

continuing at the present time. Include the amounts of any actual damages claimed for the acts

alleged and the basis for these amounts. Include any punitive or exemplary damages claimed, the

amounts, and the reasons you claim you are entitled to actual or punitive money damages.

   1. PUNITIVE DAMAGES:

   Plaintiff asks this Court to order the Defendants, to pay punitive damages. In the total sum of

   $265,000. Plaintiff seeks Punitive damages, in order for this Court to deter the named

   Defendants, from engaging in the same racial discriminatory conduct again in the future.

   With future tenants.
  Case 1:20-cv-00168-AW-GRJ Document 1 Filed 07/31/20 Page 11 of 11




2. COMPENSATORY DAMAGES

Plaintiff asks this Court to order the Defendants, to pay compensatory damages. In the total

sum of $75,000. Plaintiff seeks compensatory damages from the named Defendants for loss

of sleep, stress, fright & nightmares, & harassment. These symptoms and issues - prevented

Plaintiff from fully enjoying his life. Which caused emotional distress.
